DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 9, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN109951633A) in view of Shibata (US 20190158760).

As to claim 1, Chen discloses a method for obtaining an image of the moon (FIG. 4), comprising:
obtaining position data of the moon in an original image (FIG. 4(a), step 402; see [0156], determine the coordinate position of the moon); 
determining a region of interest in the original image based on the position data and a current actual zooming multiple of a camera component (FIG. 4(a), step 403 and [0158], After the electronic device recognizes the moon, it enters the moon mode; see [0143], magnification; see FIGS. 3(c)-3(f)), wherein a central position of the region of interest is overlapped with a central position of the moon (FIG. 3(c)), and a size of the region of interest corresponds to the current actual zooming multiple (FIG. 3(e)); and
obtaining an image of the moon by performing image post-processing on part of the original image located in the region of interest (FIG. 4(b); see [0177], [0188]).
Chen fails to explicitly disclose clipping a preview image with a size corresponding to the current actual zooming multiple of the camera component from the original image by taking the position data as a central position of the preview image;
displaying the preview image, in which the moon is located in the central position of the preview image.
However, Shibata teaches clipping a preview image with a size corresponding to the current actual zooming multiple of the camera component from the original image by taking the position data as a central position of the preview image (FIG. 11A and FIG. 12A); and
displaying the preview image, in which the moon is located in the central position of the preview image (FIG. 12A).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chen using Shibata’s teachings to include clipping a preview image with a size corresponding to the current actual zooming multiple of the camera component from the original image by taking the position data as a central position of the preview image; and displaying the preview image, in which the moon is located in the central position of the preview image in order to perform focus adjustment with high accuracy on the moon (Shibati; [0008]-[0009]).

As to claim 3, Chen further discloses further comprising:
determining whether the camera component meets a preset condition, the preset condition comprising any one of:
1) a current shooting mode being in a moon mode (see [0133], moon mode; see [0153]); and
2) being in the moon mode and the current actual zooming multiple of the camera component exceeding a preset threshold for the zooming multiple.

As to claim 7, Chen discloses an electronic device (FIG. 1), comprising:
a processor (FIG. 1, processor 110);
a memory for storing instructions executable by the processor (FIG. 1, memory 121; see [0027]), wherein the processor is configured to:
obtain position data of the moon in an original image (FIG. 4(a), step 402; see [0156], determine the coordinate position of the moon); 
determine a region of interest in the original image based on the position data and a current actual zooming multiple of a camera component (FIG. 4(a), step 403 and [0158], After the electronic device recognizes the moon, it enters the moon mode; see [0143], magnification; see FIGS. 3(c)-3(f)), wherein a central position of the region of interest is overlapped with a central position of the moon (see FIGS. 3(c)), and a size of the region of interest corresponds to the current actual zooming multiple (see FIGS. 3(e)); and
obtain an image of the moon by performing image post-processing on part of the original image located in the region of interest (FIG. 4(b); see [0177], [0188]).
Chen fails to explicitly disclose clip a preview image with a size corresponding to the current actual zooming multiple of the camera component from the original image by taking the position data as a central position of the preview image;
display the preview image, in which the moon is located in the central position of the preview image.
However, Shibata teaches clipping a preview image with a size corresponding to the current actual zooming multiple of the camera component from the original image by taking the position data as a central position of the preview image (FIG. 11A and FIG. 12A); and
displaying the preview image, in which the moon is located in the central position of the preview image (FIG. 12A).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chen using Shibata’s teachings to include clipping a preview image with a size corresponding to the current actual zooming multiple of the camera component from the original image by taking the position data as a central position of the preview image; and displaying the preview image, in which the moon is located in the central position of the preview image in order to perform focus adjustment with high accuracy on the moon (Shibati; [0008]-[0009]).

As to claim 9, device claim 9 corresponds to method claim 3, recites the same features as those recited in method claim 3, and is therefore rejected for the same reasons as those used above in rejecting claim 3.

As to claim 13, Chen discloses a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor of an electronic device (FIG. 1; see [0027]), cause the electronic device to perform a method for obtaining an image of the moon, comprising:
obtaining position data of the moon in an original image (FIG. 4(a), step 402; see [0156], determine the coordinate position of the moon); 
determining a region of interest in the original image based on the position data and a current actual zooming multiple of a camera component (FIG. 4(a), step 403 and [0158], After the electronic device recognizes the moon, it enters the moon mode; see [0143], magnification; see FIGS. 3(c)-3(f)), wherein a central position of the region of interest is overlapped with a central position of the moon (see FIGS. 3(c)), and a size of the region of interest corresponds to the current actual zooming multiple (see FIGS. 3(e)); and
obtaining an image of the moon by performing image post-processing on part of the original image located in the region of interest (FIG. 4(b); see [0177], [0188]).
Chen fails to explicitly disclose clipping a preview image with a size corresponding to the current actual zooming multiple of the camera component from the original image by taking the position data as a central position of the preview image;
displaying the preview image, in which the moon is located in the central position of the preview image.
However, Shibata teaches clipping a preview image with a size corresponding to the current actual zooming multiple of the camera component from the original image by taking the position data as a central position of the preview image (FIG. 11A and FIG. 12A); and
displaying the preview image, in which the moon is located in the central position of the preview image (FIG. 12A).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Chen using Shibata’s teachings to include clipping a preview image with a size corresponding to the current actual zooming multiple of the camera component from the original image by taking the position data as a central position of the preview image; and displaying the preview image, in which the moon is located in the central position of the preview image in order to perform focus adjustment with high accuracy on the moon (Shibati; [0008]-[0009]).

As to claim 15, claim 15 corresponds to method claim 3, recites the same features as those recited in method claim 3, and is therefore rejected for the same reasons as those used above in rejecting claim 3.

Claims 4-5, 10-11, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN109951633A) in view of Shibata (US 20190158760) further in view of Nonaka et al (US 20120069233).

As to claim 4, the combination of Chen and Shibata fails to explicitly disclose wherein, when the preset condition is being in the moon mode and the current actual zooming multiple of the camera component exceeding the preset threshold for the zooming multiple, determining whether the camera component meets the preset condition comprises:
obtaining the current shooting mode of the camera component;
obtaining the current actual zooming multiple of the camera component when the current shooting mode is the moon mode; and
determining that the camera component meets the preset condition when the current actual zooming multiple exceeds the preset threshold for the zooming multiple.
However, Nonaka teaches wherein, when the preset condition is being in the moon mode and the current actual zooming multiple of the camera component exceeding the preset threshold for the zooming multiple (Nonaka; FIG. 11, S31-S34, If the digital camera 1A is set to the moon photographing mode (S31: YES) and If optical zoom has reached the limit (S33: YES)), determining whether the camera component meets the preset condition comprises:
obtaining the current shooting mode of the camera component (Nonaka; FIG. 11, S31);
obtaining the current actual zooming multiple of the camera component when the current shooting mode is the moon mode (Nonaka; FIG. 11, S32-S33); and
determining that the camera component meets the preset condition when the current actual zooming multiple exceeds the preset threshold for the zooming multiple (Nonaka; FIG. 11, S33, If optical zoom has reached the limit (S33: YES)).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Chen and Shibata using Nonaka’s teachings to include wherein, when the preset condition is being in the moon mode and the current actual zooming multiple of the camera component exceeding the preset threshold for the zooming multiple, determining whether the camera component meets the preset condition comprises: obtaining the current shooting mode of the camera component; obtaining the current actual zooming multiple of the camera component when the current shooting mode is the moon mode; and determining that the camera component meets the preset condition when the current actual zooming multiple exceeds the preset threshold for the zooming multiple in order to use a moon photographing mode of a digital camera to photograph a moon and to make it easy for the user to adjust the direction of the digital camera  to locate the moon almost at the center in a narrow angle of view so as to display a moon image on the display screen (Nonaka; [0118], [0124]).

As to claim 5, the combination of Chen, Shibata and Nonaka further discloses wherein obtaining the current shooting mode of the camera component comprises:
recognizing the original image by using a preset image recognition algorithm so as to obtain an object contained in the original image (Nonaka; see [0044] and [0046], object recognizing section 11a may be software programs executed by the CPU which recognizes an object; see FIG. 10C); and
determining that the current shooting mode of the camera component is in the moon mode when the moon is present in the object contained in the original image (Nonaka; FIG. 9 and FIG. 10C).


As to claims 10-11, device claims 10-11 correspond to method claims 4-5, recite the same features as those recited in method claims 4-5, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 4-5.

As to claims 16-17, claims 16-17 correspond to method claims 4-5, recite the same features as those recited in method claims 4-5, respectively, and are therefore rejected for the same reasons of obviousness as those used above in rejecting claims 4-5.

Response to Arguments
Applicant’s amendments and arguments, filed on 08/01/2022, with respect to the rejection(s) of claim(s) 1, 7 and 13 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shibata (US 20190158760).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482